Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “intertwined continuous phases” in the context of the instant invention is not understood.  Whereas the concept of materials being intertwined is easy to envisage where, for instance, the materials that are mixed together are two independently-crosslinkable polymers that together form an interpenetrating network, the same is not true of a blend of two inorganic elemental-, or small molecule, compounds unless maybe both were melted at some elevated temperature condition and, even then, this would ostensibly result only in a uniform distribution of one in the other unless they were fully compatible.  It is, therefore, first necessary that this intertwined condition be explained.
	Applicant is further advised that the Examiner had given strong consideration to holding claim 16 as not being enabled.  Indeed, there are no exemplifications of the procedure by which a mixture consistent with that claimed is produced and, to reiterate, it is difficult to ascertain how the mixture, that which is perceived based on the language of the claim, would be realized.  Ultimately, the Examiner 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,787,391. Although the claims at issue are not identical, they are not patentably distinct from each other.  
	The bond coating layer is identically comprised with the silicon-based layer of claim 1.  The only distinction between the scope of these is that the patented silicon-based layer could conceivably, however unlikely, comprise a free-standing sheet whereas the bond coating is expressly formed on a substrate in pending claim 17.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,294,112. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The lone distinction between the patented and instant claims is that the latter discloses with greater breadth the materials with which the boron-doped refractory compound adhering to the formula Ln4-x-zBxDZM2-n-yAnByO9 may be combined.  That is, the instant claims state that said boron-doped refractory compound is to be mixed with a “silicon-containing material” whereas the patent claims 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and/or 9 of of U.S. Patent No. 10,294,716.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The lone distinction between the patented and instant claims is that the latter discloses with greater breadth the materials with which the boron-doped refractory compound adhering to the formula Ln3-xBxM5-yByO12 may be combined.  That is, the instant claims state that said boron-doped refractory compound is to be mixed with a “silicon-containing material” whereas the patent claims silicon metal or silicides of different transition- or lanthanide series metals.  To the extent that these are clearly obvious permutation of a silicon-containing material (as evidenced by, for example, the subject matter of instant claim 17), claim 6 is properly rejectable over the ‘112 patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldoni et al., U.S. Patent # 4,710,425.  See claims 1 to 4 of the reference that together disclose an admixture of boron-doped titanium- or vanadium carbide in a silicon nitride matrix.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandikota et al., U.S. Patent Application Publication No. 2015/0001576.
. 

Allowable Subject Matter
Claims 4-5, 7-9, 11-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted here that there are at least several other disclosures that disclose a boron-doped refractory containing silicon and, like Gandikota, they are considered to be anticipatory of both required materials of claim 1.  They include U.S. Patent Nos. 9,969,665, 4,133,689, and 4,108,929.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





March 1, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765